                        Case 1:20-cr-00106-RC Document 11 Filed 11/10/20 Page 1 of 4

AO 472 (Rev. 11/16; DC 1/19) Order of Detention


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                              District  of
                                                                        of __________

                   United States of America                        )
                              v.                                   )
                                                                   )   Case No.         20-cr-106 (RC)/(GMH)
                          Lirim Sylejmani
                                                                   )
                               Defendant                           )

                                        ORDER OF DETENTION PENDING TRIAL
                                                   Part I - Eligibility for Detention

     Upon the

               X Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
               ޭ
               X
               ޭ Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

  ޭ A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
     ޭ (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
             ޭ (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
               § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             ޭ (b) an offense for which the maximum sentence is life imprisonment or death; or
             ޭ (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
               Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
               (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
             ޭ (d) any felony if such person has been convicted of two or more offenses described in subparagraphs (a)
               through (c) of this paragraph, or two or more State or local offenses that would have been offenses
               described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
               jurisdiction had existed, or a combination of such offenses; or
             ޭ (e) any felony that is not otherwise a crime of violence but involves:
               (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
               (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
     ޭ (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
        § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise to
        Federal jurisdiction had existed; and
     ޭ (3) the offense described in paragraph (2) above for which the defendant has been convicted was
        committed while the defendant was on release pending trial for a Federal, State, or local offense; and
     ޭ (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
        defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                    Page 1 of 4
                        Case 1:20-cr-00106-RC Document 11 Filed 11/10/20 Page 2 of 4

AO 472 (Rev. 11/16; DC 1/19) Order of Detention

   ✔ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
   ޭ
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         ޭ (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
            U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
         ޭ (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
         ޭ✔ (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
            or more is prescribed;
         ޭ (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
            imprisonment of 20 years or more is prescribed; or
         ޭ (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
            2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
            2260, 2421, 2422, 2423, or 2425.

   ✔ C. Conclusions Regarding Applicability of Any Presumption Established Above
   ޭ

        ޭ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is ordered on
          that basis, with the evidence or argument presented by the defendant summarized in Part III.C.

        ޭ The defendant has presented evidence sufficient to rebut the presumption, but after considering the presumption
          and the other factors discussed below, detention is warranted for the reasons summarized in Part III.

                OR

        ✔ The defendant has not presented sufficient evidence to rebut the presumption. Moreover, after considering
        ޭ
          the presumption and the other factors discussed below, detention is warranted for the reasons summarized in
          Part III.

                                   Part III - Analysis and Statement of the Reasons for Detention

  A. After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
     hearing, the Court concludes that the defendant must be detained pending trial because the Government has
     proven:

          ✔ By clear and convincing evidence that no condition or combination of conditions of release will reasonably
          ޭ
            assure the safety of any other person and the community.

          ޭ By a preponderance of evidence that no condition or combination of conditions of release will reasonably
            assure the defendant’s appearance as required.

  B. In addition to any findings made on the record at the hearing, the reasons for detention include the following:

          ޭ Weight of evidence against the defendant is strong
          ✔ Subject to lengthy period of incarceration if convicted
          ޭ
          ޭ Prior criminal history
          ޭ Participation in criminal activity while on probation, parole, or supervision


                                                                                                                  Page 2 of 4
                           Case 1:20-cr-00106-RC Document 11 Filed 11/10/20 Page 3 of 4

AO 472 (Rev. 11/16; DC 1/19) Order of Detention


           ޭ   History of violence or use of weapons
           ޭ   History of alcohol or substance abuse
           ޭ
           ✔   Lack of stable employment
           ޭ   Lack of stable residence
           ✔
           ޭ   Lack of financially responsible sureties
           ޭ
           ✔   Lack of significant community or family ties to this district
           ޭ
           ✔   Significant family or other ties outside the United States
           ޭ   Lack of legal status in the United States
           ޭ   Subject to removal or deportation after serving any period of incarceration
           ޭ   Prior failure to appear in court as ordered
           ޭ   Prior attempt(s) to evade law enforcement
           ޭ
           ✔   Use of alias(es) or false documents
           ޭ   Background information unknown or unverified
           ޭ   Prior violations of probation, parole, or supervised release

C. OTHER REASONS OR FURTHER EXPLANATION:

     The Gefendant’s evidence/arguments for release:
     In this case in which Defendant is charged with terrorism offenses, Defendant requested that he be released to 24/7 home detention with no exceptions at his uncle's residence
     near Chicago. He emphasized that he has a supportive family who love him and want him to do well, that his uncle would allow him to reside at his uncle's residence with his
     uncle and his uncle's wife, both of whom are retired, and that his pretrial report shows that he presents low failure to appear and global re-arrest risks. He highlighted that he is an
     American citizen, has previously been employed as a case worker, and is a hardworking man focused on caring for his family. Defendant also noted that he has been detained
     for many months, most of which was in a Syrian Democratic Forces (SDF) prison that was in complete disrepair. He further noted that he was concerned he would die if he
     stayed in prison longer, and that he has suffered from malnutrition and is not in the best health. As to the evidence against him, he proffered that even though the government
     likely presented its strongest case against him, there are still problems with the government's evidence; specifically, the government's evidence is based in large part on mostly
     uncorroborated statements made by Defendant. He also proffered that the potential sentence he faces should not be a basis to detain him, as almost everyone charged with a
     federal offense faces a potentially high sentence, and he disputed whether the government would be able to prove one of the aggravating sentencing factors that it argued would
     apply. As to his dangerousness, Defendant emphasized that he never went to Syria with the intention of harming anyone, he never said he wished harm on anyone, he has not
     been involved in the terrorist organization in years, and he has never been a violent person. Last, as to whether he poses a flight risk, Defendant argued that because he was
     extradited to the United States, he presumably does not have travel documents, which suggests he would not be able to flee.



     Nature and circumstances of offense V :
     Defendant is charged with three counts of terrorism-related offenses for allegedly joining the Islamic State of Iraq and al-Sham (ISIS). These are
     some of the most serious offenses in the federal code and each trigger rebuttable presumptions of detention on both dangerousness and flight
     risk grounds, thus this factor weighs heavily in favor of Defendant's pretrial detention. The government proffered that Defendant left his home in
     Kosovo in 2015 and traveled with his family to Syria to join ISIS. Defendant allegedly knew ISIS was a terrorist organization and was killing
     Americans before he gave up his United States passport, traveled to Syria using false documents, registered with the terrorist organization, took
     an ISIS name, completed ISIS classroom and military training–which included instruction in ground tactics and weaponry–pledged allegiance to
     ISIS and its leader, was assigned to different battalions traveling across Iraq and Syria, and was stationed as a guard during a battle between
     ISIS and U.S. Coalition members and Syrian Democratic Forces (SDF), although he left the battle without fighting. In February 2017, Defendant
     surrendered himself and his family to SDF custody.



     The VWUHQJWK of the government’s evidence:
     The government's evidence is strong, thus this factor also weighs in favor of pretrial detention. The government proffered that after he surrendered,
     Defendant made numerous statements to various media outlets and the Federal Bureau of Investigation (FBI)–after acknowledging his Miranda rights–
     which corroborate the government's allegations. Even if there are evidentiary issues regarding the statements Defendant made to the FBI, those issues
     are not before the undersigned at this time, thus this evidence can be considered in support of his detention. See United States v. Ausby, No. CR 72-67
     (BAH), 2019 WL 2452988, at *7 (D.D.C. June 11, 2019) (noting that "other circuits have uniformly held that at the detention hearing stage, the court may
     consider even evidence that may ultimately be challenged and suppressed"). The government further proffered that it has evidence of text messages
     Defendant sent to his sister while he was part of ISIS in which he admitted to being "in training" and being located "in the Islamic State." Further, the
     government's detention memorandum includes a picture that it proffers is of Defendant and other known ISIS members. Last, Defendant turned himself
     and his family in to SDF custody at a time during which the SDF was successfully taking back ISIS territory and ISIS fighters were allowed to
     self-surrender to incarceration; this timing suggests that Defendant was not mistakenly captured by SDF or U.S. Coalition forces, but rather knew that he
     was a member of ISIS and took the opportunity to surrender.




                                                                                                                                                                                Page 3 of 4
                         Case 1:20-cr-00106-RC Document 11 Filed 11/10/20 Page 4 of 4

AO 472 (Rev. 11/16; DC 1/19) Order of Detention


     The Gefendant’s history and characteristics, including criminal history:
      Defendant is an American citizen and has extended family in America with whom he could reside. He also has no criminal
      record, has previously been legally employed, and is married with children. However, Defendant's immediate family remains in a
      displaced persons camp in or near Syria, he does not appear to have close ties with his family in America, he seemingly
      denounced America when he gave up his U.S. passport to travel to Syria to join ISIS, he has not lived in the United States for
      nine years, and he used false documents to travel to Syria. Most notably, Defendant has admitted to joining ISIS with the full
      knowledge of the violent atrocities committed by the organization. For these reasons, Defendant's negative characteristics far
      outweigh his positive ones; therefore, this factor also weighs in favor of detention and Defendant has failed to rebut the
      presumption of detention as to either dangerousness or fugitivity.



     7KHGHIHQGDQW¶VGDQJHURXVQHVVULVNRIIOLJKW
      Defendant's release poses risks of danger and fugitivity that no condition or combination of conditions can adequately mitigate. Defendant allegedly joined
      a violent terrorist organization and received combat training to support the organization. Like any organization, ISIS needs personnel to grow and advance
      its mission. Even absent any allegations that Defendant fired his weapons in battle or engaged in other violent conduct, his mere membership in ISIS
      presents a danger to the global community. Notably, Defendant admitted to being trained in the use of dangerous weapons, including machine guns and
      grenades, which further increases the dangers posed by his release. As to his risk of fugitivity, it is notable that Defendant has lived in multiple overseas
      countries, appears to have minimal remaining ties to the United States, his immediate family resides overseas in a displaced persons camp, and he has
      demonstrated an ability to cross international borders using false paperwork. He also faces the possibility of being incarcerated for a very lengthy time,
      and has already endured months of incarceration. All of these circumstances suggest that he would be incentivized to flee and would have the capacity to
      do so. Not even home incarceration with GPS monitoring can sufficiently mitigate the risk that if released, Defendant would flee or endanger the
      community.




                                                   Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.
                                                                                                                G. Michael Harvey
Date:       November 10, 2020                                                                                   2020.11.10 16:03:14 -05'00'
                                                                                               United States Magistrate Judge




                                                                                                                                                         Page 4 of 4
